Citation Nr: 0205298	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-06 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a cardiac 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
disorder claimed as bronchial asthma.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1954 to October 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of March 1996, 
which denied service connection for a dental condition, 
headaches, and a cardiac condition, and declined to reopen a 
claim for service connection for a respiratory disorder 
claimed as bronchial asthma.


FINDINGS OF FACT

1. The veteran's teeth which were removed shortly after 
entrance into service were removed due to preexisting dental 
disease, and were replaced by dentures.  There is no current 
dental condition related to in-service dental trauma, nor is 
there any other current dental condition otherwise related to 
his military service.

2.  A chronic headache disability is not present.

3.  Cardiac disease has not been shown; high blood pressure 
was first demonstrated many years after service, and has not 
been shown to be related to any events therein.

4.  Evidence received since an unappealed October 1960 RO 
decision, which denied service connection for a respiratory 
condition, is not so significant that it must be considered 
in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service. 38 U.S.C.A. § 1712 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.381, 17.161 (2001).

2.  A chronic headache disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  A cardiac disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

4.  New and material evidence has not been submitted to 
reopen a previously denied claim for service connection for a 
respiratory condition; the October 1960 RO decision remains 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active service from September 1954 to October 
1956.

Service medical records show that on the pre-induction 
examination in June 1954, it was reported that the veteran 
had dental caries, and needed 14 tooth extractions.  In 
October and November 1954, he underwent multiple tooth 
extractions, and in November 1954, he was treated for an 
irregular alveolar ridge, following extractions.  In February 
1955, he was fitted with full upper and partial lower 
dentures.  On the separation examination in October 1956, all 
of the veteran's top teeth and teeth 18, 19, 30, 31, and 32 
of his bottom teeth were noted to be missing; he had full 
upper and lower partial dentures, serviceable.  On chest X-
ray, a slight accentuation of vascular shadow, especially at 
the right upper lobe, was noted.  Blood pressure was 116/76.  

In August 1960, the veteran filed a claim for service 
connection for a respiratory condition.  In connection with 
this claim, an interpretation of in-service X-ray films was 
obtained.  The films, dated in June 1954 and October 1956, as 
well as one undated film, were all negative for pulmonary 
pathology.  In October 1960, the claim was denied.  The 
veteran was notified of this determination in November 1960 
and he did not appeal.  

Four days after this notification, a statement from Dr. 
Acevedo-Montalvo was received, which showed treatment for 
asthmatic bronchitis beginning in February 1960.  

In March 1993, the veteran's claim for service connection for 
bronchial asthma, dental condition, headaches, and a cardiac 
condition was received.  Accompanying his claim was a 
statement from the Concilio de Salud Integral de Loiza, which 
noted that the veteran suffered from various disorders 
including bronchial asthma.  

In September 1994, copies of the veteran's treatment records 
were received from the Concilio de Salud Integral de Loiza.  
These records, dated from 1977 to 1994, show treatment for a 
variety of complaints.  As pertinent to this appeal, an 
undated record shows a complaint of shortness of breath, for 
which he said he was treated at the VA.  A chest X-ray in 
September 1977 was negative except for an elongated aorta.  
An electrocardiogram in November 1977 was normal.  Chest X-
rays in June and August 1981 showed a calcified granulomata 
of the right lung, with no active infiltrates.  In June 1981, 
the cardiac silhouette and pulmonary flow were normal.  In 
July 1981, it was noted that a PPD test (for tuberculosis) 
had been positive in 1977.  Blood pressure in August 1985 was 
160/110.  A chest X-ray in May 1986 did not disclose any 
evidence of cardiac, pulmonary, or pleural pathology.  In 
June 1991, his complaints included a headache.  A December 
1991 chest X-ray disclosed a normal cardiac silhouette and 
essentially clear lung fields, and a dilated, elongated and 
tortuous thoracic aorta.  In April 1993, although his blood 
pressure was noted to be 120/70, a diagnosis of high blood 
pressure was noted.  Examination of the heart and lungs was 
normal.  He was noted to be at a high risk for coronary 
artery disease.  In June 1994, he had acute bronchitis.   

In March 1996, the veteran's claims were denied by the RO, 
and the current appeal ensued.  In August 1999, he testified 
at an RO hearing concerning his cardiac, headache, and 
bronchial asthma claims.  

II.  Analysis

A.  Duty to Notify and Assist

The veteran has been notified of the evidence necessary to 
substantiate his claims and of the applicable legal criteria.  
He has testified at an RO hearing.  In an informal hearing 
presentation dated in January 2002, the veteran's 
representative noted that at his hearing, the veteran had 
indicated that he received treatment at the Concilio de Salud 
Integral de Loiza or North Medical Center; the VA; by Dr. 
Feble; and Dr. Gonzalez, and that the RO should assist the 
veteran in obtaining those records.  

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  However, VA will refrain from 
providing assistance in obtaining evidence if the 
substantially complete application indicates that there is no 
reasonable possibility that any assistance would substantiate 
the claim.  Id., at 45,631 (38 C.F.R. § 3.159(d)).  In this 
case, all records from Concilio de Salud Integral de Loiza 
were received in September 1994.  Also in September 1994, the 
veteran stated, in response to a VA request for more 
information regarding Dr. Febles and Dr. Lastras (Dr. 
"Gonzalez" as transcribed in the hearing transcript), that 
one had passed away, and the other moved and retired; 
therefore, he wished to have the claim decided on the basis 
of the evidence of record.  He essentially reiterated that 
these records were unavailable in his hearing in 1999.  
Moreover, authorizations signed in 1994 referred to treatment 
from 1985 to 1992 from Dr. Lastra, and from 1960 to 1966 from 
Dr. Febles, all of which began more than three years after 
service.  At his hearing, he said he was currently going to 
the North Medical Center and the VA.  He stated that he was 
only being treated for diabetes mellitus at the VA.  He has 
not identified any pertinent treatment at the North Medical 
Center, and there is no other indication that the recent 
records of treatment at that facility would be relevant to 
the issue of service connection, in view of the decades that 
have elapsed since his discharge, and the intervening medical 
evidence.  Accordingly, the Board finds that there is no 
reasonable possibility that attempting to obtain these 
records would substantiate the claims.  Therefore, the notice 
and duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

B.  Service Connection for Dental Condition

The veteran claims entitlement to service connection for a 
dental condition. His service dental records show that 14 
teeth were observed to need extraction on his pre-induction 
examination, and within three months of his entrance, all of 
his upper and teeth 18, 19, 30, 31 and 32 of his bottom teeth 
were extracted.  After that, he was provided with dentures, 
which, at the time of his separation, were noted to be 
serviceable.  

The Board notes that since the filing of the veteran's claim, 
the regulations pertaining to dental conditions have been 
revised, effective from June 8, 1999, but the revisions 
primarily involved reorganization of the regulations, and 
there were no changes which would affect the outcome of this 
case.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment. 38 C.F.R. § 
3.381(a). Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service. 
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b). The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment. 38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service. Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service. 38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service- connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc. 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The veteran's teeth were removed well within 180 days of his 
entrance onto active duty, and have been replaced by 
dentures.  He has not identified any other dental condition 
for which he claims service connection.  At the time the 
veteran filed his claim, he simply claimed service connection 
for a dental condition. The Board notes that the record does 
not show and he does not allege any service dental trauma. 
Thus, service connection for a dental condition involving 
service trauma may not be granted, and there is no related 
eligibility for treatment under Class II(a).

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the other 
possible classes of eligibility. For instance, there could be 
no eligibility for Class I dental care since he is not shown 
to have a service-connected compensable dental condition. 
(See 38 C.F.R. § 4.150). He also does not allege, and the 
evidence does not otherwise suggest, that he applied for 
dental treatment within a year of his release from active 
duty, so there could be no eligibility for one- time Class II 
treatment for any service-connected noncompensable dental 
condition. He also was not a POW, which could otherwise 
provide a basis of entitlement under Classes II(b) and II(c).  
Other classes discussed under 38 C.F.R. § 17.161 are not 
relevant to the instant case.

The preponderance of the evidence is against the claim of 
service connection for a dental condition. The benefit-of-the 
doubt doctrine is inapplicable, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

C.  Service Connection for Headaches

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
veteran contends that he has suffered from recurrent, severe 
headaches ever since his teeth were removed in service.  At 
his hearing, he testified that he has never received 
treatment for his headaches, but, rather, has treated them 
himself with over-the-counter medication.  However, while 
competent to report on observed manifestations, the veteran, 
as a layman, is not competent to provide a medical opinion as 
to the actual diagnosis or etiology of his symptoms.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  A chronic 
disability manifested by headaches has not been shown to be 
present by competent medical evidence.  

One of the requirements for service connection is that the 
claimed disability be presently shown.  Degmetich v. Brown, 
104 F3d 1328 (1997).  As a chronic headache disability is not 
currently shown, service connection is not warranted.  
Therefore, the preponderance of the evidence is against the 
claim for service connection for headaches, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Service Connection for Cardiac Disability

In addition to direct service incurrence, service connection 
will be rebuttably presumed for certain chronic diseases, 
such as organic heart disease and hypertension, which are 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he was treated for chest pains in 
service, and after service.  Service medical records do not 
show complaints of chest pain.  A chest X-ray at separation 
disclosed a slight accentuation of vascular shadow, 
especially at the right upper lobe.  No cardiac disease was 
diagnosed.  His blood pressure was 116/76 (normal).  

Post-service medical records dated from 1977 to 1994 show 
that chest X-rays in September 1977 and December 1991 
disclosed an elongated thoracic aorta.  However, this has not 
been associated with any cardiac disease, and chest X-rays in 
June 1981 and December 1991 specifically noted the cardiac 
silhouette to be normal.  In addition, an electrocardiogram 
in November 1977 was normal.  Although blood pressure in 
August 1985 was 160/110, and a diagnosis of high blood 
pressure was noted in April 1993, hypertension is not shown 
for many years after service and has not been medically 
linked to service.  In April 1993, he was noted to be at a 
high risk for coronary artery disease, suggesting he did not 
yet have such disease.  There is no other evidence suggesting 
the current presence of cardiac disease.  

In the absence of medical evidence of current heart disease, 
there may be no service connection.  Degmetich, supra.  Even 
if a heart disorder were currently shown, there is no medical 
evidence to link it to service.  The preponderance of the 
evidence is against the claim for service connection for 
cardiac disease, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

E.  New and Material Evidence-Bronchial Asthma

Service connection for a respiratory condition was denied by 
the RO in October 1960; the veteran did not appeal that 
determination.  An unappealed RO decision is considered final 
with the exception that a previously denied claim may be 
reopened by submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 27 
(1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  In 
determining whether new and material evidence has been 
submitted, all evidence submitted since that last final 
decision must be considered.  Evans.  

During the time applicable to the present case, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (The 
definition of new and material evidence found in 38 C.F.R. 
§ 3.156(a) was recently changed, but such change applies only 
to claims to reopen received on or after August 29, 2001, 
and, hence, the latest definition is applicable to the 
present case.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).)  

Evidence of record at the time of the October 1960 RO 
determination included service medical records, which 
included the report of a chest X-ray in October 1956, 
interpreted as showing a slight accentuation of vascular 
shadow, especially at the right upper lobe.  However, in 
October 1960, the VA obtained an interpretation of  service 
chest X-rays, including the October 1956 X-ray; all of these 
X-rays were noted to be negative for pulmonary pathology.  

Evidence received since then includes a statement from Dr. 
Acevedo-Montalvo received in November 1960, which showed 
treatment for asthmatic bronchitis beginning in February 1960 
(years after active duty ended in October 1956).  In 
addition, a March 1993 letter from Concilio de Salud Integral 
de Loiza also noted the veteran's treatment for bronchial 
asthma.  

In September 1994, copies of the veteran's treatment records 
were received from the Concilio de Salud Integral de Loiza.  
Treatment records from that facility indicate a positive PPD. 
was obtained in 1977, and calcified granulomas were shown on 
chest X-rays in 1981.  However, a chest X-ray in May 1986 did 
not disclose any evidence of pulmonary or pleural pathology.  
Acute bronchitis was treated in June 1994.

At his hearing in August 1999, the veteran contended that he 
was unable to run the required distances in service, due to 
his lung problem.  

This additional evidence, showing treatment beginning more 
than three years after service for asthmatic bronchitis, does 
not does not link the condition to service.  The veteran's 
contentions that he was unable to run the required distances 
in service, due to a lung disability, address matters beyond 
his competence as a layman; accordingly, such evidence is not 
material.  See Espiritu, supra.

While some of the additional evidence may be new, none of it 
is material since by itself, or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  In the absence of evidence which is both new and 
material, the claim for service connection for a respiratory 
disorder including bronchial asthma is not reopened, and the 
prior RO decision remains final.  


ORDER

Service connection for a dental condition is denied.

Service connection for headaches is denied.

Service connection for a cardiac disability is denied.

An application to reopen a claim for service connection for a 
respiratory condition claimed as bronchial asthma is denied.

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

